DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/1/2021.
Applicant's election with traverse of Group I in the reply filed on 6/1/2021 is acknowledged.  The traversal is on the grounds that the examiner has not established a material different process.  This is not found persuasive because (1) the examiner stated that the process could be made through layer not using rollers, the applicant states that layer occurs within the claim 2. The applicant has not addressed that the examiner stated without using rollers which is required in claim 1. However, to further explain claim 1 is directed to a roll-to-roll process (among other requirements) the examiner stated without using rollers, Hand (US 2002/0064701) discuses roll-to-roll process or the press lamination process ([0043]), therefore, the product in claim 8 can be made by the press lamination process, not using rollers as the examiner stated. In addition, the bi-polar plate would not need to be collected on the second roller among other several differences. In regard to claims 19, the examiner pointed to the thickness for the nonconductive substrate, this is because claim 19 requires that the positive electrode and the negative electrode are separated by the thickness of the nonconductive substrate. However, the product does not have this limitation and thus could have a protective 
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 line 5 states: “electrode on a second, opposite side, the…” the comma after second should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second conductive material" in line 9.  There is insufficient antecedent basis for this limitation in the claim. (This is because in line 7 the claim states “a second material”, claim 1 line 7 should state “a second conductive material”). 
Claim 2 recites the limitation "the non-conductive substrate" in claim 2 line 3.  There is insufficient antecedent basis for this limitation in the claim. This should state: “the flexible substrate.” 
Claims 3-7 are rejected as being dependent on claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Rowlette (US 4,547,443).
As to claim 1, Rowlette discloses a method for fabricating a bipolar plate (figure 5, column 7 lines 3-50), comprising: arranging a flexible substrate between a first roller and a second roller (figure 5, the first roller is #80 which is a supply roller and is polypropylene that is 
As to claim 2, Rowlette discloses wherein, coupling the first conductive material to the flexible substrate includes applying a layer of the first conductive material to the top surface of the non-conductive substrate by one spin-coating, doctor-blading, or screen printing (figure 5 lines 3-50, this is the situation wherein the first conductive material is applied as #114). 
As to claim 3, Rowlette discloses wherein, coupling the first conductive material to the flexible substrate includes unreeling a roll of the first conductive material onto the top surface 
As to claim 4, Rowlette discloses wherein, coupling the second conductive material to the flexible substrate includes unreeling a roll of the second conductive material onto the bottom surface of the flexible substrate (figure 5 lines 3-50, this is the situation wherein the second material is applied through #84 and #86).  
Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Puranam (US 2018/0102556).
As to claim 19, Puranam discloses a method for manufacturing a redox flow battery (figure 1 and figure 2, and throughout), comprising: fabricating a bipolar plate assembly (figure 1 and 2, [0047] and throughout), the bipolar plate assembly including a non-conductive substrate coupled to a negative electrode on a first side and coupled to a positive electrode on a second, opposite side, the negative and positive electrode spaced apart by a thickness of the non-conductive substrate (figure 1 and 2, the non-conductive substrate being the separator, the electrodes being the positive and negative electrodes, also discussed throughout). 
As to claim 20, Puranam discloses further comprising fabricating the bipolar plate assembly by roll-to-roll process ([0047], reel-to-reel, also throughout).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rowlette (US 4,547,443) as applied to claim 1 above.
As to claim 5, Rowlette is silent to wherein, bonding the first or second conductive materials to the flexible substrate includes heating and pressing the first or the second conductive materials against the top and bottom surfaces, respectively, of the flexible substrate (figure 5 lines 3-50 #93 and #95). Additionally, the first or second conductive materials is also heated (figure 5 lines 3-50, #128). Thus, Rowlette is only silent to the additional pressing portion. However, it would have been obvious to one of ordinary skill within the art at the time .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 19-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 19-20 of copending Application No. 17/234,462 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a layer and a substrate are substantially the same thing (claims 1-7) and the punctuality does not change the scope of the claims (claims 19-20).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, once the 112 second rejection is resolved along with the double patent rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Warrington (US 2019/0319292) and Jang (US 2008/0220282).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724